UNITED STATES  SECURITIESAND EXCHANGE COMMISSION  Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13A-16 OR 15D-16  UNDER THE SECURITIES EXCHANGE ACT OF 1934 February 01, 2013 Barclays PLC and  Barclays Bank PLC (Names of Registrants) 1 Churchill Place  London E14 5HP England (Address of Principal Executive Offices)  Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.  Form 20-F x Form 40-F  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x  If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):  This Report is a joint Report on Form 6-K filed by Barclays PLC and Barclays Bank PLC. All of the issued ordinary share capital of Barclays Bank PLC is owned by Barclays PLC.  This Report comprises:  Information given to The London Stock Exchange and furnished pursuant to General Instruction B to the General Instructions to Form 6-K.  EXHIBIT INDEX Exhibit No.1 Holding(s) in Company dated 02 January 2013 Exhibit No. 2 Blocklisting Interim Review dated 07 January 2013 Exhibit No.3 Director/PDMR Shareholding dated 09 January 2013 Exhibit No. 4 Stabilisation Notice dated 14 January 2013 Exhibit No. 5 FRN Variable Rate Fix dated 15 January 2013 Exhibit No. 6 FRN Variable Rate Fix dated 16 January 2013 Exhibit No. 7 FRN Variable Rate Fix dated 16 January 2013 Exhibit No. 8 FRN Variable Rate Fix dated21 January 2013 Exhibit No. 9 FRN Variable Rate Fix dated21 January 2013 Exhibit No. 10 FRN Variable Rate Fix dated22 January 2013 Exhibit No. 11 FRN Variable Rate Fix dated23 January 2013 ExhibitNo. 12 Notice to Covered Bondholders dated 24 January 2013 Exhibit No. 13 Holding(s) in Company dated25 January 2013 ExhibitNo. 14 FRN Variable Rate Fix dated30 January 2013 ExhibitNo. 15 Total Voting Rights dated31 January 2013 Exhibit No. 16 Holding(s) in Company dated31 January 2013 Exhibit No. 17
